UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6145



DANNY LAMONT YARBOROUGH,

                                             Plaintiff - Appellant,

          and

DELWIN EARL HARRIS,

                                                          Plaintiff,

          versus

JOSEPH LOFTON; S. D. STEWART; JOHNNIE LEE, and
Medical Staff; LYNN PHILLIPS; FINESSE G.
COUCH, and staff; WILLIAM JENNETTE; OFFICER
LANCASTER; C. P. HINES; GLEN BRITT; TED
FERELL; VZZELL; IDA REANEY,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, District
Judge. (CA-95-761-5-CT-BR)


Submitted:   May 16, 1996                    Decided:   June 5, 1996

Before RUSSELL, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Danny Lamont Yarborough, Appellant Pro Se.
2
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Yarborough v. Lofton, No. CA-95-761-5-CT-BR (E.D.N.C. Nov.
2, 1995). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before
the court and argument would not aid the decisional process.




                                                         AFFIRMED




                                3